DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Response to Amendment
Claims 10, 16, 19, 23 have been canceled.
Claims 1, 11, 20 have been amended.

Response to Arguments
Applicant’s arguments, see 04/29/2021, filed 04/29/2021, with respect to Claims 1 – 9, 11 – 15, 17, 18, 20 – 22, 24 have been fully considered and are persuasive.  The rejection of Claims 1 – 9, 11 – 15, 17, 18, 20 – 22, 24 has been withdrawn. 


Allowable Subject Matter
Claims 1 – 9, 11 – 15, 17, 18, 20 – 22, 24 renumbered Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 1, 11, 20) and Remarks/arguments filed by the applicant on 04/29/2021. See pages 8 to 10, of the Remarks/amendment.
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:
“detecting a link failure on the wired connection between the second wireless link device and the second Ethernet-compliant network device due to no remote link status message received within a predetermined period or the received remote link status message indicating a failed connection between the second wireless link device and the second Ethernet- compliant network device, shutting down the wired connection to the first Ethernet-compliant network device” as disclosed in Claim 1.

 	“detect a link failure on the wired connection between the second wireless link device and the second Ethernet-compliant network device due to no remote link status message being received within a predetermined period or the received remote link status message indicating a failed connection between the second wireless link device and the second Ethernet-compliant network device; and in response to the link failure being detected, shut down the wired connection to the first Ethernet-compliant network device” as disclosed in Claim 11.

 	“detect a link failure on the wired connection between the second wireless link device and the second Ethernet-compliant network device due to no remote link status message being received within a predetermined period or the received remote link disclosed in Claim 20.

Additionally, all of the further limitations in Claims 2 – 9, 12 – 15, 17, 18, 21, 22, 24 are allowable, since the Claims are dependent upon Independent Claims 1, 11, 20, respectively
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::05_05_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466